DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 28, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (US Patent Application Publication No. 2005/0150410, previously of record) in view of Teeter (US Patent No. 2,089,630, previously of record).
Regarding claim 1, Haas discloses a cooling system, comprising:
a cooling device (three medium heat exchanger 10, see figure and paragraph [0031]) including a first cooling coil (refrigerant passage of evaporator 14, see figure and paragraph [0030]) and a second cooling coil (cooling water passage in left chamber 12, see figure and paragraph ;
a first heat transfer fluid (refrigerant in compression cycle 54, see paragraph [0030]) flowing through the first cooling coil;
a second heat transfer fluid (cooling water of the free cooling cycle, see paragraph [0031]) flowing through the second cooling coil;
a first heat exchanger (50, see figure and paragraph [0027]) in fluid communication with the first heat transfer fluid and the second heat transfer fluid;
a second heat exchanger (28, see figure and paragraph [0028]) in fluid communication with the second heat transfer fluid and a source of external air; and

a controller (electronic control system, not shown, see paragraph [0025]) configured to selectively control the cooling device and the system of fluid control devices to operate the cooling system in a plurality of operating modes (details of the operating modes are set forth in the rejections for dependent claims 5 and 6 below), wherein the plurality of operating modes controls one or more operating parameters of the system of fluid control devices.
It is noted that Haas et al. does not explicitly disclose that the controller is configured to operate the system of fluid control devices to minimize a change in a total pressure drop of the second heat transfer fluid when the cooling system switches between the plurality of operating modes.
However, Teeter explicitly teaches that a sudden change in pressure between one side of a valve and another should be avoided to avoid noise from the valve opening and closing (see page 1, left column, lines 14-17), and that a sudden change in pressure differential can be avoided by controlling relative timing and degrees of opening of different valves (see page 1, left column, lines 10-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure or program the controller of Haas et al, which is already configured to operate the system of fluid control devices, to do so such that the change in total pressure drop of the second heat transfer fluid when switching between operating modes is minimized, in order to prevent noise from operation of the valves.

Regarding claim 2, the system of fluid control devices of Haas et al. includes a first valve (40, see figure and paragraph [0025]) positioned between an outlet of the second heat exchanger and an inlet of the first heat exchanger, the first valve configured to be modulated over a total valve position range 

Regarding claim 3, the system of fluid control devices of Haas further comprises a second valve (48, see figure) positioned between the outlet of the second cooling coil and the inlet of the first heat exchanger, the second valve being configured to modulate a flow of the second heat transfer fluid in incremental steps of a predetermined amount (see paragraph [0028]; “completely or partly” means there are increments, and as a solenoid valve, there is inherently a limited number of positions the controller can make the valve be at).

Regarding claims 5 and 6, the controller of Haas et al, and therefore of Haas et al in view of Teeter, is explicitly configured to operate the system in three modes: free cooling (if the temperature is sufficiently low, see paragraph [0028]; this is the applicant’s disclosed free cooling mode and the third operating mode in the claims, as recited in claim 8), vapor compression cycle (see paragraph [0029] of Haas et al; this is the applicant’s disclosed “mechanical mode” and the first mode in the claims, recited in claim 5), and hybrid (paragraphs [0032] and [0033] of Haas et al, using the free cooling cycle while it is insufficient, in addition to the vapor compression cycle; this is comparable to the applicant’s disclosed hybrid mode and the second mode in the claims, as recited in claim 6). Furthermore, these are the same modes as disclosed in the application, with the same valve positions.

Regarding claim 11, the system of Haas et al, and therefore of Haas et al. in view of Teeter, further includes at least one temperature sensor in communication with the controller (inherently present; outside temperature determines which operating mode to use, see paragraph [0031]), and the 

Regarding claim 12, the first heat exchanger of Haas is a condenser (see paragraphs [0015] and [0027]), the second heat exchanger is a dry cooler (see figure and paragraph [0025]), the first heat transfer fluid is a refrigerant (refrigerant in vapor compression cycle, see paragraph [0030]), and the second heat transfer fluid is cooling water (see paragraph [0015]).

Regarding claim 13, the controller of Haas et al, and therefore of Haas et al. in view of Teeter, is further configured to operate the system of fluid control devices, which are valves, to provide a constant flow rate of the second heat transfer fluid when the cooling system switches between operating modes, because the flow rate of the second heat transfer fluid is determined by the pump, not the valves.

Claim 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (USPatent Application Publication No. 2005/0150410, previously of record) in view of Teeter (US Patent No. 2,089,630, previously of record) as applied to claim 1 above, and further in view of Gilbert (US Patent Application Publication No. 2013/0199627, previously of record).
Regarding claim 4, most elements are disclosed by Haas et al. in view of Teeter, as explicitly addressed in the above rejection of claims 1-3.
It is noted that Haas et al, and therefore Haas et al in view of Teeter, discloses two three-way valves instead of three two-way valves positioned between the outlet of the second cooling coil and the inlet of the first heat exchanger.
However, Gilbert explicitly states that “an equivalent flow arrangement of three two-way valves” may be used in place of a three-way valve (see paragraph [0106] and figures 5 and 6).


Regarding claim 8, Haas et al, and therefore Haas et al in view of Teeter and further in view of Gilbert, discloses the controller to be configured to operate in a third operating mode (free cooling mode, if the temperature is sufficiently low, see paragraph [0028] of Haas et al).
Furthermore, this would, in the system of Haas et al in view of Teeter and further in view of Gilbert, entail directing the second heat transfer fluid through the second cooling coil, the third valve, and the second heat exchanger, and modulating the flow of the second heat transfer fluid through the first valve and the second valve.

Regarding claims 9 and 10, the controller of Haas et al, and therefore of Haas et al in view of Teeter and further in view of Gilbert, is configured to modulate the flow of the second heat transfer fluid by opening or closing the first valve (first valve 40, see paragraph [0025] of Haas re. control of the valve) for a predetermined time while opening or closing the second valve by a predetermined amount (second valve is 48, see paragraph [0028] of Haas for distributing cooling water completely or partly to one side or the other), because any setting of the first and second valves constitutes a modulation of the flow of the second heat transfer fluid, and the controller is configured to control the valves.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (US Patent Application Publication No. 2005/0150410, previously of record) in view of Teeter (US Patent No. 2,089,630, previously of record), and further in view of Inoue et al (US Patent Application Publication No. 2003/0033165, previously of record).

Additionally, Haas et al. states that free cooling mode is used when it is cold enough outside (see paragraph [0011]), and the mechanical mode or hybrid mode is used when the outside temperature is not sufficiently low (see paragraph [0011]).
Furthermore, the temperature of the second heat transfer fluid cannot fall below the temperature outside, because it is a free cooling loop. This means that if it is warmer outside, the temperature of the free cooling loop, which is used to cool the vapor compression cycle via condenser 50, will inherently be warmer.
It is noted that Haas et al. does not explicitly state that the controller is configured to reduce a cooling capacity of the compressor and the first cooling coil in the second operating mode such that a temperature of the first heat transfer fluid entering the second inlet in the second operating mode is lower than a temperature of the first heat transfer fluid entering the second inlet in the first operating mode, because Haas et al. does not explicitly disclose the compressor to be a variable speed compressor.
However, Inoue et al. explicitly states that using a variable-speed compressor is more efficient than a constant-speed compressor, and that the compressor should be run at the speed that will meet the load to maximize the efficiency (see paragraph [0004]), and this energy savings is worth it to retrofit (see paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a variable speed compressor, as is taught by Inoue et al, in the system of Haas et al, in order to save energy. Furthermore, this would include lowering the compressor .
Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is stated on page 2 that “the applicant respectfully disagrees” with the examiner’s interpretation of the fluid control devices as the disclosed valves.
It is unclear what “additional structure, material, or acts identified in the specification” the applicant feels have been omitted from the examiner’s interpretation of the recited fluid control devices. Additionally, the applicant has not presented any reason for the examiner to not interpret the “fluid control devices” as invoking 112(f).
It is argued on pages 3 and 4 that the combination of Haas and Teeter is improper, because one of ordinary skill in the art would not be motivated to modify the controller of Haas because Teeter does not include a controller or describe operating values using a controller, because Teeter was filed in 1934 and predates technology included in Haas.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to applicant's argument that Teeter alone does not disclose the valves to be operated by a controller, the test for obviousness is not whether the features of a secondary reference In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In other words, the things that Teeter does teach – namely, that changing the opening degree of valves too rapidly causes noise, and controlling the relative timing and degree of openness can mitigate the issue – do not have to be taught by Teeter alone as performed by a controller. Furthermore, because the noise from the valves is a function of physics, Haas faces the same potential valve noise issue as Teeter; this is especially evident because it also can apply to poorly constructed plumbing within a building.
Therefore, the argument is unpersuasive.
It is argued on page 4 that “to prevent noise from operation of the valves” is merely restating a benefit of the vale operation in Teeter and does not constitute a properly articulated rational for the combination.
In other words, the applicant is arguing that the presence of a motivation in one reference renders that motivation unsuitable for the combination. This argument does not appear to make logical sense, and therefore is unpersuasive.
It appears to be argued on page 4 that Teeter is directed to a refrigerating apparatus and Haas is directed to a tempering device for printing presses, and therefore, there is no suggestion in Teeter that a similar valve operation would improve the device of Haas.
This appears to be intended to be an argument that the art is non-analogous.
However, the examiner is unable to determine which piece of art the applicant is attempting to argue is non-analogous. Furthermore, as previously stated, the problem of noise from valves in not limited to refrigeration systems; and, finally, the instant application, Haas, and Teeter are all directed to 
It is argued on page 4 that “it is unclear how the controller of Haas could even be modified in view of Teeter”.
This appears to be an argument that only a reference with a controller controlling the valves would be able to be used to modify Haas.
The applicant is respectfully reminded that automating a manual activity is considered to be obvious (see MPEP 2144.04, III, Automating a manual activity). Furthermore, it is not the mechanical components of Teeter, it is the teaching of controlling relative timing and degree of openness, which is relied upon. Therefore, the argument is unpersuasive.
It is argued on page 4 that the examiner has not identified a valve of valve structure of Haas which could be “operated like the valves in Teeter”.
It is unclear what structural feature(s) of Teeter which the applicant feels would be essential for Haas to have in order to enable them to be “operated like the valves in Teeter”. The controller of Haas controls the degree of opening and the timing of the valves of Haas. Changes in degree of opening and timing are what determine whether or not there is a sudden change in pressure. This is not different between the references. Therefore, the argument is unpersuasive.
It is argued on page 5 that claims 4, 7, and 8-10 are allowable as depending upon claim 1. As claim 1 is not allowable, the argument is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763